                                         USDC
            Case 1:18-cr-00274-VEC Document 72 SDNY
                                               Filed 09/07/21 Page 1 of 2

MEMO ENDORSED                            DOCUMENT
                                         ELECTRONICALLY FILED
                                         DOC #:
                                         DATE FILED: 




                                         September 7, 2021

   By ECF

   The Honorable Valerie E. Caproni
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

          Re:    United States v. Muhammad Saleem
                 18 CR 274 (VEC)

   Dear Judge Caproni:

          I write with the consent of the government to request a brief adjournment of Mr.
   Saleem’s sentencing hearing and the accompanying deadlines. To aid in Mr. Saleem’s
   sentencing, our office has retained an expert to conduct a mental health evaluation of Mr.
   Saleem. A brief adjournment is requested to permit completion of this evaluation in time for
   consideration at sentencing. Defense counsel is in trial the week of October 4 but would be
   available the following week on October 15 as well as October 18-22. These dates also work for
   the government. This is the defense’s first request for an adjournment of sentencing and, as
   noted above, the government does not oppose.


                                              Respectfully submitted,


                                              ___/s/______________
                                              Zawadi Baharanyi
                                              Assistant Federal Defender
                                              917-612-2753



   cc:    Benet Kearney
          Assistant United States Attorney
          (by ECF)
          Case 1:18-cr-00274-VEC Document 72 Filed 09/07/21 Page 2 of 2




$SSOLFDWLRQ*5$17('7KH6HSWHPEHUVHQWHQFLQJLV
$'-2851('WR2FWREHUDWDPLQ&RXUWURRP
7KXUJRRG0DUVKDOO86&RXUWKRXVH)ROH\6TXDUH1HZ<RUN1<
7KHSDUWLHV VHQWHQFLQJVXEPLVVLRQV GHDGOLQHLVH[WHQGHGWR
2FWREHU


SO ORDERED.



                          
                          
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
